TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00732-CV


In re Austin Independent School District



ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
		Today the Austin Independent School District filed a petition for writ of mandamus
from the district court's November 24, 2008 order requiring AISD to produce for in camera
inspection, by December 1, 2008, a tape of its board of trustees' December 4, 2006 executive
session.  See Tex. R. App. P. 52.8.  Contemporaneously with its mandamus petition, AISD filed an
emergency motion for temporary relief from the district court's ruling.  See Tex. R. App. P. 52.10. 
We grant AISD's emergency motion for temporary relief and stay the district court's order pending
further orders of this Court.  AISD's mandamus petition remains pending.  
		Real party in interest Michael Poliakoff is requested to file responses to AISD's
emergency motion for temporary relief and petition for writ of mandamus by Friday,
December 5, 2008.  

Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   November 26, 2008